Citation Nr: 1726288	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-25 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for acid reflux, to include as a result of exposure to herbicides.

4.  Entitlement to service connection for hypertension, to include as a result of exposure to herbicides.

5.  Entitlement to service connection for bilateral tendonitis.

6.  Entitlement to service connection for thyroid cancer.

7.  Entitlement to service connection for head and hand tremors.

8.  Entitlement to service connection for a back disability.

9.  Entitlement to service connection for a kidney tumors/cysts.

10.  Entitlement to service connection for strokes, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1957 to September 1960 and from April 1966 to April 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, March 2012, February 2013, and July 2014 rating decisions of the Department of Veterans Affairs (VA).  

In October 2009 , the Houston Regional Office (RO) denied service connection for PTSD, acid reflux, hypertension, bilateral hearing loss, and bilateral tendonitis.  In the March 2012 rating decision, the Tiger Team in Ohio denied service connection for a thyroid tumor, bilateral hearing loss, and bilateral hand and head tremors.  In February 2013, the Houston RO denied service connection for strokes.  In the July 2014 rating decision, the Louisville, Kentucky RO denied service connection for a back disability; strokes, to include as secondary to hypertension; and kidney tumors. 

Although the Houston RO had jurisdiction over the initial claims, the Board notes in this regard that, in VBA Fast Letter 11-03, VA assigned jurisdiction over all appeals involving at least one Camp Lejeune claim to the RO in Louisville, Kentucky.  See VBA Fast Letter 11-03 (January 11, 2011).  Because this appeal includes at least one Camp Lejeune claim, the Louisville RO has jurisdiction. 

Regarding the Veteran's claimed bilateral hearing loss and strokes, the March 2012 and July 2014 rating decisions subsumed two earlier October 2009 and February 2013 rating decisions for these claims, respectively.  The subsequent readjudications were necessary because the Veteran submitted additional evidence in support of his claims within one year of the earlier rating decisions.  Although the Notices of Disagreement stem for these claims stem from the March 2012 and July 2014 rating decisions, respectively, the claims have been pending since the earlier decisions, as the October 2009 and February 2013 rating decisions never became final with respect to those issues.

On his September 2016 VA Form 9, the Veteran indicated he wanted a Board hearing.  He withdrew the request by an April 2017 statement.

In the April 2017 statement, the Veteran also requested that the record be held open for 60 days from April 25, so that additional evidence could be submitted.  In May 2017, he submitted additional evidence with a waiver of initial RO consideration.  38 C.F.R. § 20.1304 (c) (2016).  

The issue of entitlement to service connection for sleep apnea, to include as secondary to PTSD, has been raised by the record in a June 2017 statement.  The Agency of Original Jurisdiction (AOJ) sent a VCAA notice letter in June 2017, but has not adjudicated the issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss, PTSD, acid reflux, kidney tumors/cysts, and head and had tremors are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A diagnosis of bilateral tendonitis is not shown.

2.  A back disability did not have onset during active service and is not etiologically related to active service.

3.  Hypertension is etiologically related to active service.

4.  Papillary thyroid carcinoma is etiologically related to active service.

5.  Strokes are etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral tendonitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for papillary thyroid carcinoma have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for strokes have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of the claims for bilateral tendonitis and a back disability by notice letters dated in December 2008 and May 2014, respectively.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records have been secured.  No other relevant records have been identified.  The Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, there is no medically competent evidence of bilateral tendonitis and no evidence that any such claimed bilateral tendonitis is related to his military service, other than conclusionary generalized lay statements of the Veteran, which are unsupported.  Accordingly, the Board finds that referral for VA medical examination is not warranted for that disability.

Regarding the Veteran's back disability, he was afforded a VA examination in order to adjudicate his claim for service connection in June 2014.  In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based his conclusion on a review of the record, to include an interview with the Veteran and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Neither the Veteran nor his attorney have alleged that the VA examination is inadequate.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection for a back disability. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim by submission of statements and arguments.  Also, significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims being decided that has not been obtained.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, arthritis, hypertension, and malignant tumors are chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, hypertension, malignant tumors become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 


Analysis

Bilateral tendonitis 

A review of the record does not show a current diagnosis of any bilateral tendonitis.  While a finding that the Veteran had a disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, the weight of the evidence does not demonstrate that the Veteran has reported experiencing or been diagnosed with any bilateral tendonitis at any time since he filed his current claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  VA and private treatment reports reflect no complaints or findings of bilateral tendonitis at this time.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the Court held that, in the absence of proof of a present disability, there can be no valid claim).  

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of bilateral tendonitis.  There is also no probative evidence of a recent diagnosis of this disability prior to the Veteran's claim. 

Further, while the Veteran is competent to report having pain or discomfort, the evidentiary record does not reflect any complaints or symptoms reportedly related to bilateral tendonitis.  See Sanchez-Benitez, supra (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted"). 

The Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, the Board notes that the Veteran has not identified any particular complaints or findings of bilateral tendonitis.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Unless there is a current disability, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

For the reasons stated above, the Board finds that the Veteran does not currently have bilateral tendonitis.  Since there is no evidence of any current bilateral tendonitis, the preponderance of the evidence is against the claim for service connection.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim for service connection for bilateral tendonitis is denied.  

Back disability

The Veteran contends that he has a current back disability as a result of active service.  According to a May 2013 statement, he noted that he had pain in his lower back for years and it had gotten worse in the previous year.  

For the reasons set forth below, service connection for a back disability is not warranted in this case.  

VA treatment records reflect diagnoses of chronic back pain.  The Veteran was afforded a VA Back Condition examination in June 2014.  According to the VA examination report, he has had nothing significantly wrong with his back.  He also denied any radiating symptoms and loss of bladder and bowel control.  The examiner determined that the Veteran had degenerative arthritis of the spine and lumbar strain, history of, resolved.  Thus, a current diagnosis has been shown.  

Service treatment records reflect that in March 1968 the Veteran complained of back pain when he strained his back while lifting chopper blades.  He had pain in the upper lumbar area and no radiation at that time.  Physical examination revealed moderate lumbar spasm and intact range of motion.  The impression at that time was strain.  Separation examinations dated in September 1960 and April 1968 reveal that physical examination of the spine was normal.  

According to the June 2014 VA examination, the examiner determined that the Veteran's claimed back condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  His rationale noted that the Veteran was seen for this complaint on active duty and that it was a single occurrence without follow-up.  He further noted that additional physical examinations in January 1966, February 1966, May 1966, and May 1967, as well as the April 1968 separation examination were without pathology.  He stated that the Veteran did not begin followup for his back pain with VA until 2002 and that there is no medical or biomedical evidence of a chronic or an ongoing condition associated with and/or aggravated by the Veteran's military service.

As the VA examiner's opinions considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) ; Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Therefore, the Board finds that the June 2014 VA examiner's opinion, which provided a detailed rationale for the conclusions reached is highly probative. 

The Board acknowledges that the Veteran is competent to report his symptoms and observations, to include his reports as to back pain during the appeal period, and the Board finds these reports are credible.  However, the Board finds that the identification of arthritis of the spine and the determinations as to onset and etiology of the Veteran's current degenerative arthritis of the spine are essentially medical questions, and as such are beyond the Veteran's competence to evaluate based upon his own knowledge and expertise.  Further, the record does not indicate that the Veteran has medical expertise or training, to include in the fields of orthopedics. Thus, his determination that his current degenerative arthritis of the spine is related to service is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinions that his degenerative arthritis of the spine is related to service have no probative value.

In light of the evidence of record, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current back disability and his military service, specifically his in-service back injury, with a probability of 50 percent or greater. 

Additionally, the Board finds that the evidence of record does not show that the Veteran's degenerative arthritis of the spine manifested to a compensable degree within one year of separation from active duty.  Rather, as demonstrated by the foregoing evidence, such was not diagnosed until 2014 and there was no history of complaints, treatment or diagnoses of the current back disability since service prior to 2002.  

The Board has also considered whether presumptive service connection may be awarded based on a continuity of symptomatology; however, the Board finds the Veteran has not provided any statements that he experienced symptoms of degenerative arthritis of the spine within a year of his discharge from active service or continuous to the date of diagnosis.  Therefore, the Board finds that presumptive service connection for degenerative arthritis of the spine, to include on the basis of continuity of symptomatology, is not warranted. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Accordingly, as the Veteran's current back disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and it did not manifest to a compensable degree within one year of separation from active duty, service connection for such is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for degenerative arthritis of the spine, and that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hypertension, strokes, and thyroid cancer 

The Veteran contends that his hypertension, strokes, and thyroid cancer are related to his active service.  Specifically, he has claimed that his hypertension and strokes are related to his Agent Orange exposure, or that his strokes are secondary to his hypertension.  See April 2012 and March 2013 statements.  The Veteran also claims that his thyroid cancer could have been caused by his exposure to benzene while he was at Camp Lejeune.  

As the analysis for hypertension, strokes, and thyroid cancer is similar, the claims will be analyzed together.  VA treatment records show current diagnoses including hypertension, papillary thyroid carcinoma, and transient ischemic attack and cerebral infarction.  Thus the claimed disabilities have been shown. 

Service treatment records are negative for any complaints, diagnoses, or treatment of hypertension, papillary thyroid carcinoma, as well as transient ischemic attack and cerebral infarction.  However, the record reflects that the Veteran served in the Republic of Vietnam and at Camp Lejeune; thus, his exposure to herbicides and contaminated water is conceded.

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking contaminated water with volatile organic compounds (VOCs).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs: trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See M21-1, IV.ii.2.C.5.o.  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant, such as the Veteran in the instant case, who served at Camp Lejeune, was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  See M21-1, III.iii.2.E.7.a.

The Veteran was afforded a VA examination in July 2015.  The July 2015 VA examiner was asked whether the Veteran's thyroid cancer and strokes were related to exposure to contaminated water at Camp Lejeune.  She opined that the Veteran's papillary thyroid carcinoma and strokes were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran was noted to have cerebellar infarctions secondary to patent foramen ovale with intraarterial septal aneurysm for which he underwent surgical repair.  He subsequently suffered further cerebellar strokes in November 2007, which according to his neurologist were cryptogenic ischemic strokes in the posterior circulation which appear to be embolic in nature.  The examiner also noted that the Veteran was diagnosed with a follicular variant of papillary thyroid carcinoma by biopsy in December 2009.  She stated that the claims file does not indicate that the Veteran had any known risk factors and a history of radiation was not addressed.  The July 2015 VA examiner concluded that medical literature review does not show an association between exposure to contaminated water at Camp Lejeune and the development of either thyroid cancer or strokes.

The Veteran provided a private opinion dated in May 2017 from V. C., M.D.  She recounted the Veteran's service history including exposure to herbicides in Vietnam and contaminated drinking water in Camp Lejeune.  Specifically, she noted that the Veteran was exposed to benzene at Camp Lejeune, both through the drinking water and from diesel exhaust and that he was exposed to multiple organic solvents as a helicopter mechanic in the Army.  She determined that the synergistic effects of exposure to multiple carcinogens over a five year period cannot be ignored.  Thus, her opinion was that the Veteran's hypertension and strokes are as least as likely as not caused by exposure to Agent Orange.  She further opined that while the evidence is still weak for an association between either Agent Orange or benzene and thyroid cancer, the Veteran's thyroid cancer was at least as likely as not due to his exposure to multiple carcinogens while serving his country honorably.  Her rationale referenced scientific studies noting that Agent Orange is indiscriminate in where it causes atherosclerosis which leads to ischemic heart disease, peripheral vascular disease, and cerebrovascular accident and that hypertension is the only condition listed in the limited or suggestive evidence of association that is not presumptively service connected to exposure to Agent Orange.  The private examiner further observed that the July 2015 VA opinion noted that it is less likely that the Veteran's thyroid cancer was due to exposure to drinking water at Camp Lejeune.  However, the private examiner found that the VA examiner failed to cite articles specifically regarding the exposure to any of the known contaminants and thyroid cancer or strokes, and that she does not evaluate the role that exposure to Agent Orange in conjunction with the exposure to contaminated drinking water at Camp Lejeune might have had on an individual risk for developing such. 

While the July 2015 VA opinion considered the Veteran's exposure to contaminated drinking water at Camp Lejeune, as stated above she did not take into consideration the Veteran's presumed Agent Orange exposure.  As the private examiner's opinions considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to her opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) ; Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Therefore, the Board finds that the May 2017 private examiner's opinion, which provided a detailed rationale for the conclusions reached is highly probative.  

In light of the evidence of record, the Board finds that the preponderance of the evidence supports a finding of a nexus between the Veteran's current hypertension, strokes, and papillary thyroid carcinoma and his military service, specifically exposure to Agent Orange and contaminated water at Camp Lejeune, with a probability of 50 percent or greater. 



ORDER

Service connection for bilateral tendonitis is denied.

Service connection for a back disability is denied.

Service connection for hypertension is granted.

Service connection for thyroid cancer is granted.

Service connection for strokes is granted.


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon at 83. 

In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  For below noted reasons, the Board finds that a VA examinations and/or addendums are necessary in order to determine the nature and etiology of the Veteran's claimed disabilities.

Bilateral hearing loss

Regarding the claim of service connection for bilateral hearing loss, review of the record shows that an additional opinion is warranted in this case.  While medical opinions were obtained in connection with the Veteran's hearing loss claim during the course of this appeal, they only addressed the relative probability of whether his hearing loss was directly related to service and did not include an opinion on the relative probability of whether his hearing loss was secondarily related to tinnitus.  See January 2012 VA Audio examination report and addendum.  Because the Veteran is service-connected for tinnitus, the medical opinion is not adequate.  Barr, supra.  Thus, a remand for a supplemental opinion addressing secondary service connection is warranted in this case.

PTSD 

Regarding the Veteran's claimed PTSD, he was afforded a VA examination in August 2012.  At that time, the Veteran was noted to have alcohol dependence in full sustained remission.  No further psychiatric diagnoses were reported, to include PTSD.  The examiner noted that the Veteran functioned at a high level with regard to mental health and that there was no evidence of PTSD or other mental health disorder.  The Veteran subsequently submitted a private medical report dated in January 2017.  That examiner determined that the Veteran met the DSM-V criteria for a diagnosis of PTSD and that the Veteran's PTSD is directly related to exposure to the combat related stressors while stationed in Vietnam.  The Board notes that the Veteran's DD Form 214 and military personnel records noted the Veteran's service in Vietnam and his receipt of basic combat training.  However, nothing in the DD Form 214 or military personnel records demonstrated actual combat experience.  Thus, the private clinician's conclusion is based on an inaccurate premise.

Additionally, the private opinion acknowledged but did not reconcile the prior diagnosis by VA examiner regarding alcohol dependence.  Furthermore, the private examiner had a phone interview, but provided no evidence of an examination of the Veteran.  Thus it appears that the PTSD diagnosis was made in part on previous statements made by the Veteran.  The private examiner also relied on the presumption that the Veteran's reported tremors were related to his claimed PTSD however, the etiology of his tremors has yet to be determined.  Therefore, in light of the above, the Board finds that a remand is necessary in order to afford the Veteran another VA examination that addresses all of the evidence of record regarding his claimed PTSD.

Kidney tumor/cysts

The Veteran was provided a VA examination regarding his kidney tumor/cysts in May 2014.  The Veteran was found to have bilateral renal simple cysts and left adrenal nodules in December 2012.  The May 2014 VA examiner opined that the Veteran's kidney tumors were less likely than not incurred in or caused by the claimed in-service event, or injury.  She noted that there was no evidence of a kidney tumor and stated that the adrenal nodule was felt likely to be a benign adrenal adenoma.  She noted that the Veteran was stationed at Camp Lejeune and stated that simple renal cysts and benign adrenal adenomas are non-cancerous conditions frequently found in the general population as incidental radiologic or autopsy findings.  She further noted that review of the literature shown no association between simple renal cysts and benign adrenal adenomas and exposure to contaminated water at Camp Lejeune.  However, the examiner did not address the Veteran's presumed Agent Orange exposure.  Thus, the Board finds the May 2014 examination is not wholly sufficient.  Barr, supra; Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).  As the examiner did not provide an adequate opinion, and the Veteran contends that his claimed disabilities are related contaminated water from Camp Lejeune and/or Agent Orange, the Board finds that a remand is needed for an addendum opinion.

Acid reflux 

The Veteran's VA and private treatment records reflect diagnoses including acid reflux, gastroesophageal reflux disease, hiatal hernia, duodenitis, gastritis, and colon polyp.  As noted above, the Veteran's exposure to herbicides and contaminated water at Camp Lejeune is presumed.  However, the record does not contain sufficient evidence for the Board to make a decision.  Thus, a VA examination is required.  McLendon, supra; see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

Head and hand tremors

Recent VA treatment records dated in March 2017 reflect the Veteran's recent complaints of head and hand tremors.  Specifically, he complained that he has had tremor since 1968.  The examiner also recorded the Veteran's reports of exposure to well water, welding, and benzene.  The examiner noted an impression of tremor, however, no etiology has been provided.  The plan at that time was for the Veteran to undergo an MRI of his brain and followup in 2 months.  Thus, it appears there may be outstanding records regarding the Veteran's claimed head and hand tremors.  In addition, given the evidence of record, the Board finds that a VA examination is warranted in order to determine the nature and etiology of the Veteran's head and hand tremor.  McLendon, supra.

VA treatment records

Finally, the record reflects that the Veteran receives VA treatment, but the most recent treatment notes are dated in May 2016 with isolated VA treatment records from February and March 2017.  Thus all outstanding VA treatment notes dated from May 2016 forward should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record all outstanding VA treatment records from May 2016 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Then, forward the claims folder to the January 2012 VA audiological examiner (or another appropriate examiner if the January 2012 VA examiner is not available) to obtain a supplemental medical opinion.  If another medical examination is needed in order to provide the requested opinion, please so schedule.

Following review of his pertinent medical history and lay statements, the examiner should provide an opinion on whether it at least as likely as not (50 percent probability or more) that the Veteran's current hearing impairment was either caused or aggravated by his now service-connected tinnitus. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

3.  Forward the claims folder to the May 2014 VA examiner (or another appropriate examiner if the May 2014 VA examiner is not available) to obtain a supplemental medical opinion.  If another medical examination is needed in order to provide the requested opinion, please so schedule.

Following review of his pertinent medical history and lay statements, the examiner should provide an opinion on whether it at least as likely as not (50 percent probability or more) that the Veteran's renal cysts and/or benign adrenal adenomas and any related disabilities had their onset during a period of active service, or are otherwise related to the Veteran's active service, to include presumed exposure to Agent Orange and presumed exposure to contaminated water while stationed at Camp Lejeune.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

4.  Schedule the Veteran for a VA psychiatric disability examination with a psychiatrist to determine whether he has any current psychiatric disorder is related to military service.  

The entire record must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests, to include any psychological testing and evaluation, should be accomplished, as appropriate.

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found. 

The examiner should specifically determine if the Veteran suffers from PTSD as required by 38 C.F.R. § 4.125.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.  If the Veteran does not meet the criteria for PTSD, the examiner should explicitly discuss which criteria for diagnosis are missing; the examiner should additionally discuss whether any other diagnoses of PTSD in the claims file were inappropriately or misdiagnosed previously, and explain that conclusion.

If PTSD is diagnosed, the examiner should opine whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any fear of hostile military activity therein. 

The examiner should find as conclusive fact that the Veteran had service in the Republic of Vietnam, and that while he may not have been in "combat," a fear of hostile military activity may still be found based on proximity to possible hostile military activity. 

The Veteran's lay statements regarding events that occurred during service should be discussed.  The examiner should additionally address any evidence regarding onset of symptomatology and any evidence of continuity of symptomatology since discharge from military service. 

The examiner must also address E. L., PSY D.'s January 2017 opinion, as well as the August 2012 VA examination report and reconcile any conflicting opinions.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

5.  Thereafter, schedule the Veteran for the appropriate VA examination(s) concerning his claimed acid reflux and hand and head tremors.  The entire record must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests should be accomplished, as appropriate.

Following physical examination of the Veteran and review of his pertinent medical history and lay statements, the examiner should provide an opinion on the following.

State whether it at least as likely as not (50 percent probability or more) that the Veteran's acid reflux, to include gastroesophageal reflux disease, hiatal hernia, duodenitis, gastritis, and colon polyp; and/or hand or head tremors and any related disabilities had their onset during a period of active service, or are otherwise related to the Veteran's active service, to include presumed exposure to Agent Orange and presumed exposure to contaminated water while stationed at Camp Lejeune.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

6.  Thereafter, undertake any additional development deemed warranted, and then readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


